United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3417
                                   ___________

Joseph Carthron,                    *
                                    *
            Appellant,              *
                                    * Appeal from the United States
       v.                           * District Court for the
                                    * Western District of Arkansas.
Helen Marie Morrison; Anne Kathleen *
Geddings; Becky Carol Reeves; Anita * [UNPUBLISHED]
Efird; Damien Darus Roberts,        *
                                    *
            Appellees.              *
                               ___________

                             Submitted: April 28, 2010
                                Filed: April 28, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Former Arkansas inmate Joseph Carthron appeals the district court’s1 dismissal
of his complaint against employees of the Arkansas Department of Community
Correction. Upon de novo review, we conclude that dismissal was proper for the
reasons the district court stated. See Pearson v. Callahan, 129 S. Ct. 808, 815-16
(2009) (qualified immunity); Bediako v. Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir.


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
2004) (elements of 42 U.S.C. § 1981 claim); Jensen v. Henderson, 315 F.3d 854, 863
(8th Cir. 2002) (for valid 42 U.S.C. § 1986 claim, plaintiff must have valid 42 U.S.C.
§ 1985 claim); Larson v. Miller, 76 F.3d 1446, 1454 (8th Cir. 1996) (elements of
§ 1985(3) claim); FMC Corp. v. Helton, 202 S.W.3d 490, 502 (Ark. 2005) (no
Arkansas tort of negligent infliction of emotional distress); Crockett v. Essex, 19
S.W.3d 585, 589 (Ark. 2000) (elements of Arkansas tort of intentional infliction of
emotional distress, also known as outrage). Accordingly, we affirm. See 8th Cir. R.
47B.
                         ______________________________




                                         -2-